In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-1079V
                                       Filed: June 16, 2016

* * * * * * * * * * * * * * * *
DIANE K JENKINS,              *                               UNPUBLISHED
                              *
                              *
           Petitioner,        *                               Special Master Gowen
                              *
v.                            *
                              *                               Attorneys’ Fees and Costs.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

          On September 25, 2015, petitioner, Diane K. Jenkins, filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving an influenza vaccination on September 25, 2012, she suffered
small fiber neuropathy. See Petition at ¶ 7, filed Sept. 25, 2015. On May 20, 2016, petitioner filed
a status report notifying the court “that she no longer wishe[d] to pursue her vaccine injury claim
. . . .” Status Report, docket no. 15, filed May 20, 2016. Petitioner indicated that the parties will
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
file a stipulation of dismissal voluntarily dismissing this claim. Id. The undersigned ordered the
parties to file the stipulation, and file a motion for attorneys’ fees and costs by June 20, 2016.

        On June 15, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests a total of $6,132.89 for attorneys’ fees and costs. See Unopposed Motion for
Fees and Costs at 1, filed June 15, 2016. “Respondent, through counsel, does not object to an
award in that amount.” Id. Pursuant to General Order #9, petitioner represents that she did not
incur any out-of-pocket expenses related to this litigation. Id. at Exhibit A.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. See § 15(e)(1).
Based on the reasonableness of petitioner’s request, which respondent does not oppose, the
undersigned GRANTS the request for approval and payment of attorneys’ fees and costs in the
amount of $6,132.89, pursuant to 42 U.S.C. § 300aa-15(e).

       An award should be made as follows:

       (1)     in the form of a check jointly payable to petitioner and to petitioner’s attorney,
               Nancy R. Meyers, of Ward Black Law, in the amount of $6,132.89.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance herewith.3


       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2